                         IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON




 TIMOTHY V. LEPESH,

                     Plaintiff,

         V.

 MELISA DAVIDSON, M. Gilbeti Library                                  Case No. 6:17-cv-00648-MO
 Coordinator at O.S.P.; A. PINKLEY-
 WERNZ, Assistant of Superintend. at O.S.P.;                              OPINION AND ORDER
 JEREMY M. NOFZIGER, Hearings Officer
 at O.S.P. with ODOC; OREGON
 DEPARTMENT OF CORRECTIONS,
 employees in the State of Oregon; JANELL D.
 ROCHESTER, at SRCI; JEFF PRIMO;
 BRANDON KELLY, Superintendent at
 O.S.P.; MELISSA A. GILBERT, a/k/a M.
 Davidson; MELLISSA A. DAVIDSON, a/k/a
 M. Gilbert; NATE LOWE, O.S.P.; JOE
 CAPPS; R. GOLDSTON, Inspector;
 MAUREEN ROSSI, Legal Library
 Coordinator; B. CAIN, SRCI,

                    Defendants.




MOSMAN,J.,

       This case comes before me on Defendants' Motion for Summary Judgment [ECF 64].

Following Defendants' motion, Plaintiff Timothy Lepesh filed various documents and motions

which this court has construed as a collective Response to Defendants' motion. See Order [ECF

76]. Thus, for purposes of resolving the present motion, I have taken into consideration the

following filings from Mr. Lepesh: (1) Motion to Strike Defendant's Motion for Summary


1 - OPINION AND ORDER
Judgment [ECF 69]; (2) Declaration of Lepesh in support of Motion to Strike [ECF 67]; (3)

Memorandum in Suppmi of Motion to Strike [ECF 70]; (4) (a second) Motion to Strike

Defendant's Motion for Summary Judgment [ECF 71]; (5) Declaration ofLepesh in Support of

Motion to Strike [ECF 72]; (a second) Declaration ofLepesh in Support of Motion to Strike

[ECF 73]; and (6) Response to Defendants' Motion for Summary Judgment [ECF 79].

       For the reasons stated below, I GRANT Defendants' Motion for Summary Judgment and

DISMISS this case with prejudice.

                                        BACKGROUND

       Plaintiff Timothy V. Lepesh is a prisoner in the custody of the Oregon Department of

Corrections ("ODOC") currently incarcerated at the Snake River Correctional Institution

("SRCI"). Defs.' Mot. Summ. J. [ECF 64] at 1-2.

       Mr. Lepesh filed his original complaint in this case on April 24, 2017. Compl. [ECF 2].

On June 7, 2017, I dismissed Mr. Lepesh's that complaint for failure to state a claim, with leave

to amend. Order [ECF 5]. Mr. Lepesh eventually filed the operative Third Amended Complaint

on March 5, 2019. Third Am. Compl. ("TAC") [ECF 53]. Defendants filed the present motion

for summary judgment against the Third Amended Complaint on August 20, 2019. [64].

       In his Third Amended Complaint, Mr. Lepesh asse1is various claims under 42 U.S.C

§ 1983 alleging that Defendants-all employees of ODOC-violated his rights under the First

and Fomieenth Amendments, and the Ex Post Facto Clause of the Constitution, by denying him

due process and access to the courts. TAC [53] at 5-11. Specifically, Mr. Lepesh alleges that

Defendants illegally confiscated and destroyed legal documents pertaining to his active post-




2 - OPINION AND ORDER
conviction relief ("PCR") cases, 1 denied him legal services (such as photocopying and mail

services) in connection with his PCR cases, improperly sanctioned him for purportedly creating

fraudulent legal documents, and improperly reviewed his legal mail outside of his presence. Id.

Mr. Lepesh seeks declaratory and injunctive relief, including the return of his legal documents

and the restoration of lost good-time credits, as well money damages totaling $7,900,000

(constituting attorney's fees, court fees, punitive damages, and economic and non-economic

damages). Id. at 7, 11.

       These general allegations arise from several discrete incidents, as alleged in the Third

Amended Complaint:

    1. Sometime before December 21, 2016, at Oregon State Penitentiary ("OSP"), Defendants

       Davidson, Pinkley-Wernz, and Nofziger-acting without a search warrant-broke into

       Mr. Lepesh's locked legal filing cabinet and confiscated Mr. Lepesh's "legal documents,

       court files, records, [] original transcripts, original exhibits and evidence, notarized

       affidavits, and power of attorney's documents" relevant to his PCR cases. TAC [53] at 5.

       Some or all of these documents were contained on a thumb drive that was confiscated. Id.

       These three Defendants then turned them over to the Oregon State Police on December

       21, 2016. Id. The Defendants also allegedly read some of the documents, including

       documents purportedly protected by attorney-client privilege. Id.

   2. On October 27, 2016, at a formal disciplinary hearing at OSP, Defendant Nofziger (a

       Prison Disciplinary Hearings Officer) confiscated a copy of a "legal document" from Mr.

       Lepesh, thus prohibiting him from filing it with "the court." TAC [53] at 6. Nofziger also



       The two PCR cases were both litigated in Marion County Circuit Court. They are: (1)
Lepesh v. Kelly, No. 16-cv-40039; and (2) Lepesh v. Premo, No. 14-cv-19775. See Hadley Deel.
[ECF 33] at ,r,r 2-8.


3 - OPINION AND ORDER
     allegedly denied Mr. Lepesh a continuance of the hearing before finding him in violation

     of prison rules and sanctioning him with a loss of 100 days of good-time credits. Id. at 7.

  3. On multiple occasions throughout 2017 and 2018, Defendants Davidson, Prinkley-

     Wernz, Rochester, Rossi, Capps, and Goldston denied Mr. Lepesh various legal services

     and materials, including photocopies, legal mail envelopes, printing services, and filing

     and other mailing services. Id. at 5-6, 8-9. Mr. Lepesh alleges these denied requests

     interfered with his ability to litigate his PCR cases by delaying his efforts and causing

     him to miss deadlines. Id.

  4. On May 2, 2018, Defendant Rossi, and possibly Defendants Goldston and Capps,

     confiscated and destroyed legal documents and other property belonging to Mr. Lepesh

     which he needed to litigate one of his PCR cases, causing him to miss deadlines. Id. at 9.

  5. On May 9, 2019, Defendant Goldston wrote a false misconduct report accusing Mr.

     Lepesh of racketeering in order to "cover-up" the purportedly unlawful confiscation of

     documents on May 2, 2018. Id. at 10. Goldston also took another "legal document" which

     Mr. Lepesh needed for one of his PCR cases. Id. This prevented Mr. Lepesh from

     presenting this document at a June 21, 2018, "pre-trial" and at a "trial" on July 19, 2018.

     Id.

  6. On May 23, 2018, a fmmal disciplinary hearing was conducted by Defendant Capps (a

     Prison Disciplinary Hearings Officer at SRCI) regarding the May 2, 2018, confiscation of

     documents and the purportedly "trump[ed]-up charges of racketeering." Id. at 10. Capps

     found Mr. Lepesh in violation of prison rules and sanctioned him to a loss of 42 days of

     good-time credit. Id.




4 - OPINION AND ORDER
    7. Around May 31, 2018, Mr. Lepesh's attorney, Jon Weiner, mailed Mr. Lepesh legal

        documents relating to one of his PCR cases. TAC [53] at 10. Defendant Goldston

        allegedly intentionally withheld Mr. Lepesh's mail for twenty-one days then opened and

       read the mail outside of Mr. Lepesh's presence. Id. at 11. As a result, Mr. Lepesh missed

        critical deadlines in his PCR case. Id.

    As will be discussed in further detail below in relation to Defendants' arguments, Mr.

Lepesh's main overarching claim is that these various incidents constituted "active interference"

with his right of access to the courts, specifically with his right to litigate his PCR cases. See

PL' s Mot. to Strike [ECF 69] at 2.

                                       LEGAL STANDARD

        Summary judgment is appropriate when "there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter oflaw." Fed. R. Civ. P. 56(a). A party

seeking summary judgment bears the burden of establishing the absence of a genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317,323 (1986). If the moving party

demonstrates no issue of material fact exists, the nonmoving party must go beyond the pleadings

and identify facts which show a genuine issue for trial. Id. at 324. A party cannot defeat a

summary judgment motion by relying on the allegations set forth in the complaint, unsupported

conjecture, or conclusory statements. Hernandez v. Spacelabs Med., Inc., 343 F.3d 1107, 1112

(9th Cir. 2003). Summary judgment thus should be entered against "a patiy who fails to make a

showing sufficient to establish the existence of an element essential to that party's case, and on

which that party will bear the burden of proof at trial." Celotex, 477 U.S. at 322.




5 - OPINION AND ORDER
        To determine whether summary judgment is proper, the court must view the evidence in

the light most favorable to the nonmoving party. Bell v. Cameron Meadows Land Co., 669 F.2d

1278, 1281-82 (9th Cir. 1982).

                                          DISCUSSION

        Defendants move for summary judgment on several grounds, with their arguments

directly addressing the various incidents and claims described above. These arguments include:

(I) Mr. Lepesh's claims regarding the disciplinary hearings held by Defendants Nofziger and

Capps are barred by the United States Supreme Court's decision in Heck v. Humphrey, 512 U.S.

477 (1994); (II) Mr. Lepesh's access to comt claims fail for multiple reasons; (III) the reading of

Mr. Lepesh's legal mail outside of his presence was reasonably related to legitimate penological

interests; (IV) Defendants Cain and Nofziger did not have sufficient personal involvement with

the allegations in Mr. Lepesh's Third Amended Complaint; and (V) Defendants are entitled to

qualified immunity on all access to the comt claims. Mot. Summ. J. [64] at 2.

        I address only Defendants' first three arguments, because I find they provide sufficient

reasons to grant summary judgment in favor of Defendants on all of Mr. Lepesh's claims against

all named Defendants.

   I.      Heck v. Humphrey and the Disciplinary Hearings

        As Defendants point out, in my order dismissing Mr. Lepesh's original complaint I relied

on the doctrine articulated in Heck in holding that Mr. Lepesh's allegations pertaining to the

disciplinary hearing conducted by Defendant Nofziger failed to state a claim. Order [5] at 4

("Even where a prisoner has a protected liberty interest in revoked good-time credits, a prisoner

civil rights action [under § 1983] is not cognizable unless the decision revoking the credits has




6 - OPINION AND ORDER
been invalidated ... through a proper appeal .... ") (citing Edwards v. Balisok, 520 U.S. 641,

645-48 (1997)).

         Mr. Lepesh's present§ 1983 claims with respect to the disciplinary hearing held by

Defendant Nofziger (incident two, as described above) suffer from the same deficiency. So do

his claims pertaining to the disciplinary hearing conducted by Defendant Capps (incident six, as

described above). In short, Mr. Lepesh's civil rights claims would necessarily implicate the

validity of the judgments denying him good time credits, and thus are barred. See Edwards, 520

U.S. at 646. I therefore GRANT summary judgment with respect to these claims.

   II.      Mr. Lepesh's Access to Court Claims

         As described above, Mr. Lepesh claims that Defendants violated his First and Fourteenth

Amendment rights of access to the courts. He alleges that Defendants took various actions which

interfered with his ability to litigate his PCR cases and as a result he suffered actual injury

because he missed deadlines and was unable to file certain legal documents with the comi in

those cases (see incidents one, three, four, five, and seven, as described in the background

section). Specifically, Mr. Lepesh alleges that Defendants 1) confiscated and destroyed pe1iinent

legal documents, 2) denied him assistance in mailing, copying, and printing-related services, and

3) intentionally withheld legal mail sent to him by his attorney.

         The Ninth Circuit has traditionally differentiated between two types of access to court

claims: those involving prisoners' right to affirmative assistance and those involving prisoners'

rights to litigate without active interference. Silva v. Di Vittorio, 658 F.3d 1090, 1101-02 (9th

Cir. 2011). The right to affirmative assistance does not apply in ordinary civil cases but does

apply to direct or collateral attacks of sentences. Id. To establish a cognizable claim for a

violation of the right of access to the courts, a prisoner must also allege an actual injury, which is




7 - OPINION AND ORDER
defined as "actual prejudice with respect to contemplated or existing litigation, such as the

inability to meet a filing deadline or to present a claim." Nev. Dept. of Corr. v. Greene, 648 F.3d

1014, 1018 (9th Cir. 2011) (quoting Lewis v. Casey, 518 U.S. 343, 348 (1996)).

        Mr. Lepesh styles his access to court claims solely as instances of "active interference."

See TAC [53] at 6-11. In substance, however, Mr. Lepesh claims that Defendants both denied

him affirmative assistance and actively interfered with his efforts to litigate his PCR cases. For

example, his claims that Defendants failed to provide him with access to mailing and printing-

related services is better understood as an affirmative assistance claim; he wanted help and

Defendants did not give it. In contrast, his allegations that Defendants confiscated and destroyed

his legal documents, and that they intentionally delayed his legal mail, sound in active

interference.

        In their motion, Defendants devote most of their argument to explaining why the various

actions that Mr. Lepesh alleges do not constitute active interference. See Mot. Summ. J. [64] at

6-12. In a footnote, Defendants argue that Mr. Lepesh's right to "affirmative assistance" is

satisfied by the fact that he was appointed counsel in both of his PCR cases. Id. at 7 n.3. That is

an accurate statement of law, but the principle sweeps broader than what Defendants describe. At

least under the facts of this case, the fact that Mr. Lepesh was represented by appointed counsel

during his PCR cases means that his right to meaningfully access the courts was entirely

satisfied-regardless of whether his claims are of the "affirmative assistance" or the "active

interference" variety. 2



2
        In both of Mr. Lepesh's PCR cases, he was represented by appointed counsel. Hadley
Deel. [33] ,r,r 4, 7, 8. In Lepesh v. Premo, No. 14-cv-19775, Mr. Lepesh filed a prose petition on
December 18, 2014, and was appointed counsel on February 27, 2015. Id. ,r 4. InLepesh v. Kelly,
16-cv-40039, Mr. Lepesh filed a prose petition on December 1, 2016, and was appointed
counsel on December 20, 2016. Id. ,r,r 3, 7.


8 - OPINION AND ORDER
       The Ninth Circuit has held that there are a number of independent, constitutionally

permissible means of achieving the objective of providing meaningful access to the courts.

United States v. Wilson, 690 F.2d 1267, 1271 (9th Cir. 1982). One such means is the offer of

appointed counsel. Id. at 1272. "The offer of court-appointed counsel to represent [a prisoner]

satisfie[s] the ... obligation to provide meaningful access to the courts" even where, for

example, that same prisoner wishes to proceed pro se and is denied access to a law library. See

id. This is because when a prisoner is provided access to the courts in a constitutionally adequate

manner, he "may not reject the method [of access] provided and insist on an avenue of his or her

choosing." Id. at 1271. In other words, the First and Fourteenth Amendments guarantee

meaningful access to the courts, they do not guarantee a prisoner's own preference for how he

would like to access the courts. 3 Therefore, a prisoner like Mr. Lepesh has meaningful access to

the courts when he is offered representation by appointed counsel even if he is frustrated in

launching his own pre-trial, quasi-pro se efforts in addition to the efforts made by counsel. See

id. at 1270-1272.

       An appointed counsel safeguards access to the courts. Consider the scenario where prison

officials impe1missibly confiscate and destroy crucial legal documents or evidence in the

possession of a prisoner and prevent the prisoner from contacting the court to repmi such abuses.

A prisoner without counsel in that circumstance might indeed have his access :frustrated and be

left without a remedy in the courts. But a prisoner with counsel would have a means by which to

seek redress from the comi because the counsel could move the comi for sanctions or other



3
        Mr. Lepesh does not assert any claims under the Sixth Amendment regarding his right to
proceed prose, but even ifhe did that would likely not change the outcome reached here. Cf
Wilson, 690 F.3d at 1270-71 (describing that a criminal defendant who rejects his right to
counsel does not gain further rights under the Sixth Amendment to access materials, facilities, or
other resources that might aid self-representation).


9 - OPINION AND ORDER
appropriate relief. Even if it were interference with communications between the inmate and his

counsel that constituted the abuse, any reasonably diligent counsel would be in a position to alert

the court to that interference. Of course, there may exist circumstances where an appointed

counsel would be of no help and therefore meaningful access might still be denied despite the

presence of counsel. But Mr. Lepesh has not presented such a case here.

          Finally, assuming arguendo that Defendants interfered with his access to court, Mr.

Lepesh has not alleged facts that demonstrate he has suffered an actual injury. He makes only

conclusory statements that he has suffered "actual injury" or "actual legal injury and haim." See,

e.g., TAC [53] at 6, 8, 10-11. At his most specific, he asserts that he missed filing deadlines, was

unable to file ce1iain documents and briefing, and was hindered in his ability to communicate

with his counsel. Id.; see also Pl.' s Mot. to Strike [69] at 3. But he does not describe what these

documents and deadlines were, and how they were important to his case. He does not describe

any specific claims or defenses he was unable to make, let alone any non-frivolous ones. He does

not, in sho1i, demonstrate how he suffered any actual prejudice in his PCR cases as a result of

Defendants actions.

          I therefore GRANT Defendants' motion for summary judgment with respect to Mr.

Lepesh's claims that his right of access to the courts was violated.

   III.      The Reading of Mr. Lepesh's Legal Mail Outside of His Presence

          To the extent Mr. Lepesh alleges that his First Amendment rights were violated by

Defendants reading his legal mail outside of his presence-independent of any alleged delay in

sending that mail-his claim also fails. See TAC [53] 10-11.

          In general, it is a violation of an inmate's First Amendment rights for a correctional

officer to open and/or read an inmate's legal mail outside the presence of that inmate, unless it




10 - OPINION AND ORDER
was done for purposes "reasonably related to legitimate penological interests." Hayes v. Idaho

Corr. Ctr., 849 F.3d 1204, 1213 (9th Cir. 2017).

       Here, Defendants have put forth facts averring that Defendant Goldston read Mr.

Lepesh' s legal mail for legitimate penological purposes. According to an affidavit submitted by

Defendant Goldston, on May 23, 2018, Mr. Lepesh was found in violation of ODOC rules for

having fraudulently notarized a Power of Attorney form for another inmate. Goldston Deel.

[ECF 65]   ,r 12. Because of that violation, a formal request was made to review Mr. Lepesh's
legal paperwork and mail going forward. Id.   ,r 13. That request was reviewed and approved by
the SRCI Superintendent and the SCRI Inspector General on June 11, 2018. Id.      ,r 14.; see also
Or. Admin. Rule ("OAR") 291-131-0030. On June 20, 2018, Defendant Goldston reviewed Mr.

Lepesh's legal mail in accordance with the approved process and returned it to the mailroom that

same day for delivery. Goldston Deel. [65]   ,r,r 16-17.
       Mr. Lepesh has not put forth any specific facts that create a genuine dispute of material

fact over whether his legal mail was read for legitimate penological interests. I therefore also

GRANT Defendants' Motion for Summary Judgment as to any claim regarding the opening and

reading of Mr. Lepesh's legal mail.

                                         CONCLUSION

       For the foregoing reasons, I GRANT Defendants' Motion for Summary Judgment [64] as

to all claims against all named Defendants. This case is therefore DISMISSED with prejudice.

       IT IS SO ORDERED.

       DATED this ~ a y of January, 2019.




11 - OPINION AND ORDER
